 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                   DISTRICT OF NEVADA
 7
     ELIA GARCIA,
 8                                                        Case No. 2:21-cv-00438-RFB-NJK
           Plaintiff(s),
 9                                                                      Order
     v.
10                                                                  [Docket No. 12]
     LINCOLN LIFE ASSURANCE COMPANY
11   OF BOSTON,
12         Defendant(s).
13        Pending before the Court is the parties’ stipulation to continue the scheduling conference.
14 Docket No. 12. For good cause shown, that stipulation is GRANTED and the scheduling
15 conference is CONTINUED to 11:00 a.m. on July 19, 2021, in Courtroom 3C.
16        IT IS SO ORDERED.
17        Dated: July 9, 2021
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
